December 1, 2011




                                   JUDGMENT

                       The Fourteenth Court of Appeals
  APPROXIMATELY $1,013.00 AND ONE 2005 TOYOTA COROLLA, Appellants

NO. 14-10-01255-CV                       V.

                          THE STATE OF TEXAS, Appellee
                              ____________________



      This cause, an appeal from the judgment in favor of appellee, The State of Texas,
signed, was heard on the transcript of the record. We have inspected the record and find
no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellants, Aaron Shankle and Mona Morris, jointly and severally, to
pay all costs incurred in this appeal. We further order this decision certified below for
observance.